DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2021 has been entered.

Reasons for Allowance
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention discloses how to configure wakeup procedures for a carrier aggregation. A user equipment receives a wakeup signal from a network during a discontinuous reception mode (DRX), identifies a configuration indicator received in the wakeup signal for first carrier aggregation wakeup configuration, identifies a second component carrier based on the first aggregation wakeup configuration and monitors a control channel of the second component carrier.
The claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method for wireless communications at a user equipment (UE), comprising: 
receiving configuration signaling configuring the UE with a plurality of carrier aggregation wakeup configurations; 
receiving, while operating in a discontinuous reception mode, a wakeup signal using at least one component carrier; 
identifying a configuration indicator, in the received wakeup signal, indicating a first carrier aggregation wakeup configuration of the plurality of carrier aggregation wakeup configurations; 
identifying a second component carrier based at least in part on the first carrier aggregation wakeup configuration; and 
monitoring a control channel of the second component carrier based at least in part on the first carrier aggregation wakeup configuration.

Regarding claims 18 and 29-30, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 1-17 and 19-28, these claims depend from claims 1 and 18, respectively and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630.


/HARRY H KIM/           Primary Examiner, Art Unit 2411